DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 2/22/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The objections/claim interpretations of the drawings and claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Said claims of record are currently indicated as being directed towards allowable subject matter because the prior art of record fails to appropriately teach, suggest, or contemplate, a wireless power supply system requiring a headset for receiving wireless power, as well as monitoring and communicating results of an included brain sensor associated with brain activity of a vehicle’s driver, a vehicle-side system which is configured to transmit power to the headset, receive the brain activity data, and monitor said brain activity, a controller including a transmission control section, a power transmission and reception monitoring section, a notification control section, etc. Said limitations (presented throughout the independent claims of the application) when taken into consideration with the claims in their entirety, appear to be 
Claim 1:  A wireless power supply system comprising:           a headset attached to a head of a driver of a vehicle, the headset being configured (i) to generate an electric power by using an electromagnetic wave received by a power receiving antenna, (ii) to actuate a brain sensor with the generated electric power to measure a brain activity of the driver, and (iii) to transmit brain activity measurement data indicating a measurement result;           a vehicle-side system provided to the vehicle, the vehicle-side system being configured (i) to transmit the electromagnetic wave from a power transmitting antenna fixedly provided to the vehicle, (ii) to receive the brain activity measurement data from the headset, and (iii) to monitor a brain activity of the driver by using the received brain activity measurement data; and           a controller including:                     a transmission control section configured to control transmission of the electromagnetic wave from the power transmitting antenna, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836